Affirmed and Opinion Filed April 15, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00947-CV

                          IN THE INTEREST OF I.A.S., A CHILD

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-10-18822

                             MEMORANDUM OPINION
                           Before Justices Moseley, Francis, and Lang
                                   Opinion by Justice Francis
       This is an appeal in a divorce case between appellant Donald G. Skipper and appellee

Lisa Martensen. In eleven issues, appellant, representing himself on appeal, complains about the

trial court’s division of property and debt and the provisions for child support. For reasons set

out below, we affirm the final decree of divorce.

       The couple married in November 2003. Seven years later, appellee petitioned for divorce

and appellant counter-petitioned. Following a bench trial, the trial court granted the divorce,

divided the marital estate, and made orders for the conservatorship and support of the couple’s

only child, I.A.S. Appellant appealed.

       With respect to the division of property, appellant argues the trial court denied him

discovery of material information, inequitably divided the parties’ assets, incorrectly calculated

the community debt, denied him reimbursement, improperly characterized the marital residence

as community property, and generally denied him due process. As to the support orders, he
contends the trial court erred by (1) ordering him to pay half of his child’s private school tuition

and after-school care and (2) reducing an arrearage on those items to judgment.

       Before turning to the issues raised in appellant’s brief, we first consider the brief itself

and which issues, if any, have been adequately addressed. After appellant filed his original brief,

this Court notified him that it did not comply with Texas Rule of Appellate Procedure 38 for

multiple reasons. Those reasons included that the statement of facts was not supported by record

references; there was not a succinct, clear and accurate statement of the argument made in the

body of the brief; and the argument was not supported by appropriate citations to authorities and

citations to the record. See TEX. R. APP. P. 38.1(g), (h), (i). Appellant filed an amended brief. It

is the amended brief that we now consider.

       We hold pro se litigants to the same standards as licensed attorneys and require them to

comply with the applicable laws and rules of procedure. See Wheeler v. Green, 157 S.W.3d 439,

444 (Tex. 2005) (per curiam). To do otherwise would give pro se litigants an unfair advantage

over litigants represented by counsel. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85

(Tex. 1978). Therefore, we will not make allowances or apply different standards because a case

is presented by a litigant acting without the advice of counsel. Martinez v. El Paso County, 218
S.W.3d 841, 844 (Tex. App.—El Paso 2007, pet. struck). We do, however, construe the issues

raised in appellant’s brief liberally. Washington v. Bank of N.Y., 362 S.W.3d 853, 854 (Tex.

App.—Dallas 2012, no pet.).

       The Texas Rules of Appellate Procedure control the required contents and organization

for an appellant's brief. See Tex. R. App. P. 38.1.; Bullock v. Am. Heart Ass’n, 360 S.W.3d 661,

665 (Tex. App.—Dallas 2012, pet. denied). Rule 38 provides that a brief to this Court shall

contain, among other things, a concise non-argumentative statement of the facts of the case,

supported by record references, and a clear and concise argument for the contentions made with

                                                –2–
appropriate citations to authorities and to the record. See TEX. R. APP. P. 38.1; see also Kang v.

Hyundai Corp. (U.S.A.), 992 S.W.2d 499, 503 (Tex. App.—Dallas 1999, no pet.).                     Bare

assertions of error without citations to the record or authority are insufficient to preserve error for

our review. Washington, 362 S.W.3d at 854. An appendix is not a substitute for a clerk’s record

or reporter’s record nor are citations to the appendix a substitution for citations to the record. In

re L.M.M., No. 05-07-00789-CV, 2008 WL 2454680, at *1 (Tex. App.—Dallas June 19, 2008,

pet. denied) (mem. op.).

       The appellant bears the burden of discussing his assertions of error. Bullock, 360 S.W.3d

at 665. An appellate court has no duty—or even right—to perform an independent review of the

record and applicable law to determine whether there was error. Id. Were we to do so, even on

behalf of a pro se appellant, we would be abandoning our role as neutral adjudicators and

become an advocate for that party. Martinez, 218 S.W.3d at 844.

       In his amended brief, appellant has failed to provide any legal authority to support issues

three, four, five, seven, eight, ten, and eleven. Moreover, many of these issues contain either no

citations to the record or citations to appellant’s appendix to his brief. Given appellant’s failure

to provide legal authority, record citations, or both, we conclude these issues are inadequately

briefed and are therefore waived. See Washington, 362 S.W.3d at 854–55.

       In his first issue, appellant asserts he was denied discovery that is material to his case.

Specifically, he contends he requested “full disclosure of all community assets and an accounting

of community businesses controlled” by appellee, but because of the trial court’s “indifference”

to his requests, he could not offer such evidence as trial. To support his assertion, he directs this

Court to his testimony at trial that he did not receive all of the information requested.

       If a party is not satisfied with an opposing party’s discovery objections or responses to

discovery inquiries, that party may move the trial court to compel discovery. See TEX. R. CIV. P.

                                                 –3–
215.1. To preserve error on a discovery dispute, the appealing party must obtain a ruling by the

trial court on the discovery issue. U. Lawrence Boze’ & Assocs., P.C. v. Harris Cnty. Appraisal

Dist., 368 S.W.3d 17, 32 (Tex. App.—Houston [1st Dist.] 2011, no pet.); TEX. R. APP. P. 33.1.

           Here, appellant does not direct us to any request for discovery, any motion in which he

sought to compel the discovery, or any order on such request. Given this failure, we conclude

appellant has failed to preserve his complaint regarding discovery. We overrule the first issue.

           In his second issue, appellant complains about the “[e]xtreme inequity in the distribution

of community assets and liabilities.” As support, he directs us to a chart in his brief that cites to

the appendix to his brief. As legal authority, he relies solely on Texas Rule of Civil Procedure 1,

which outlines the objectives of the rules of civil procedure. He does not provide any analysis of

the evidence presented at the trial or analyze that evidence within the context of any relevant

law. Accordingly, we conclude this issue is inadequately briefed. We overrule the second issue.

           In his sixth issue, appellant argues the trial court erred in reducing to judgment arrearages

for previously ordered private school tuition and afterschool care for his daughter and ordering

him to pay half of those costs in the future, despite his testimony that he had been “unemployed

and/or without income since December 2011 and without financial resources.”

           We have reviewed the final decree of divorce in this case and it contains no provision for

future payment of private school tuition and afterschool care; therefore, this issue is without

merit.1 With respect to his complaint the trial court erred in reducing to judgment the arrearages

for previously ordered tuition and afterschool care, we conclude appellant has failed to analyze

this issue within the context of any relevant law. Accordingly, we conclude it is waived.




     1
        The record shows that following the bench trial, the family court orally announced its intention to order appellant to continue paying one-
half of I.A.S.’s private school tuition, afterschool care, and school uniforms. The final written decree, however, contains no such orders.



                                                                      –4–
       His ninth issue complains the trial court erred by not requiring appellee to reimburse the

community estate for her premarital debts. This entire issue is briefed in three sentences and

relies solely on a reference to section 3.201 of the family code, which addresses spousal liability.

As evidentiary support, he directs us to his testimony in which he estimated appellee had debt of

$45,000 prior to the marriage and that she had $17,300 in debt shortly after filing for divorce; a

pre-marital debt summary, created by him; an American Express billing statement for appellee

for the period of October 1, 2003 to October 31, 2003, showing a balance of $16,304.37; and a

daily account summary for a brokerage account for D. Skipper in January 2006.

       The party claiming a right of reimbursement has the burden of pleading and proving that

the expenditures and improvements were made and that they are reimbursable. Vallone v.

Vallone, 644 S.W.2d 455, 459 (Tex. 1982). Here, appellant makes no argument as to how this

evidence fits together and does not trace community funds used to pay appellee’s premarital

debts. Given this failure, we conclude he has not shown error. We overrule the ninth issue.

        We affirm the trial court’s final decree of divorce.




130947F.P05                                           /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE




                                                –5–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF I.A.S.,                         On Appeal from the 255th Judicial District
 A CHILD                                           Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-10-18822.
No. 05-13-00947-CV                                 Opinion delivered by Justice Francis;
                                                   Justices Moseley and Lang participating.


       In accordance with this Court’s opinion of this date, the trial court’s final decree of
divorce is AFFIRMED.
       It is ORDERED that appellee LISA MARTENSEN recover her costs of this appeal from
appellant DONALD G. SKIPPER.


Judgment entered April 15, 2014




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –6–